441 F.2d 1164
UNITED STATES of America, Appellant,v.ONE 1967 FORD THUNDERBIRD, SERIAL NUMBER 7Y82Z108356, Appellee.
No. 14786.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 4, 1971.Decided May 21, 1971.

John G. Sakellaris, Asst. U.S. Atty.  (George Beall, U.S. Atty., and Clarence E. Goetz, Asst. U.S. Atty., on the brief), for appellant.
E. Stephen Derby, Baltimore, Md., for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit judges.
PER CURIAM:


1
The judgment refusing forfeiture is affirmed on the opinion of the district court.  316 F.Supp. 391.  See also United States v. United States Coin and Currency, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434; People v. One 1948 Chevrolet Convertible Coupe, 45 Cal.2d 613, 290 P.2d 538.


2
Affirmed.